Case:20-16375-TBM Doc#:20 Filed:10/02/20                Entered:10/02/20 16:07:30 Page1 of 3




           PS of Denver, Inc.                              Detailed Income Statement
           DBA ProSource of Denver, Inc.                               For the Year Ending Dec 31, 2019

                                                         YTD
                                                                           2019                 2018
                                                      8/31/2020
           Revenue
                 Sales revenue                           4,327,657     10,579,243          14,618,877
                 Cost of Sales                           3,058,355      7,162,148          10,863,934
           Gross Margin                                 1,269,302     3,417,095           3,754,943
    [42]

           Expenses
                  Salaries & Wages                         463,857      1,203,511           1,442,194
                  Officer Salaries                          50,000        105,978             161,500
                  Commissions                               68,668         30,701             120,994
                  Bonus & Other                                  -            766              87,069
                  Federal Employment Taxes                  41,964         98,364              96,181
                  State & Local Employment Taxes             6,470         24,682              15,925
                 Salaries and Payroll Taxes                630,959      1,464,002           1,923,863

                  Sample Expense                             2,043        19,374               14,151
                  Inventory Variances                            -        (1,580)                   -
                  Damage Adjustments                             -          (220)                 415
                  Customer Satisfaction                      7,110        35,095               58,344
                  Vendor Credits/Refunds                         -       (89,634)            (241,856)
                  Member Rebates                            31,770       108,549              129,933
                  Credit Card Processing Fees               90,881       230,229              300,510
                  Finance Fees                              15,330         8,136                   61
                  Restocking Fees                              597         2,757                3,099
                  Sales Tax Charges Out of State                             406                    -
                 Customer Related                          147,731       313,114              264,657
                  Advertising - Radio/Media                    195         22,221               15,013
                  Advertising - Sales/Events                     -          2,276               18,398
                  Advertising - Golf Tournament                  -        (22,037)             (17,708)
                  Advertising - Promo/General                3,579            331                4,656
                  National Advertising/Contribution                         5,611               46,749
                  Advertising - Online/Website               4,552         25,404                5,786
                  Advertising - Misc.                                      10,145                5,303
                  Business Development Expenses                 50            413               16,081
                 Advertising and Promotion                   8,376         44,363               94,278
                  Building Rent - Showroom                 157,898       126,765               42,364
                  Building Rent - Warehouse                      -        54,143               39,832
                  CAM - Showroom                                 -        26,274              144,456
                  CAM - Warehouse                                -        30,028               49,947
                  Utilities - Showroom                      18,839        13,409               24,774
                  Utilities - Warehouse                          -        20,214               18,934
                  Cleaning                                   9,501        14,740                6,400
                  Security                                     150         5,118                  325
                  Trash                                      3,607        11,746                8,848
                  Repairs and Maintenance                   17,389         9,115               42,137
                  Building Insurance                             -             -                  492
                  Property Taxes                                 -        12,765                5,595
                 Building, Lease and Utilities             207,384       324,316              384,104
Case:20-16375-TBM Doc#:20 Filed:10/02/20                  Entered:10/02/20 16:07:30 Page2 of 3




    PS of Denver, Inc.                                       Detailed Income Statement
    DBA ProSource of Denver, Inc.                                        For the Year Ending Dec 31, 2019

                                                           YTD
                                                                            2019                  2018
                                                        8/31/2020
           Telephone - Cable & Internet                       2,708         16,934               12,785
           Telephone - Mobile                                 1,955          3,400                3,927
           Postage / Courier                                    795          1,462                2,142
           Office Supplies and Printing                         581         21,443               30,493
           Payroll Processing                                               10,226               10,438
           Computer Expenses                                                 8,819                3,265
           IT Support                                        30,472         56,662               62,604
           Software Expenses                                  2,701         17,376                8,428
           Showroom Expenses                                  2,620         22,806               46,767
           Store Supplies                                       928           (105)                  72
           Warehouse Expense                                 14,637              -                    -
           Small Tools & Equipment                                -          5,094                  852
           Equipment Rental                                      13            343                2,496
           Office Expense                                    10,846         28,877                5,586
           Outside Services                                       -          2,127                    -
           Workers Comp Insurance                                           24,694               45,407
           Health Insurance                                  44,010         88,340               91,600
           Auto Insurance                                                        -                1,401
           Life Insurance                                                      314                6,125
           General Insurance                                 10,146         36,067               13,599
           Pension 401(K)                                     8,563         16,818               27,927
           Travel - Air Tran                                                 2,273                6,660
           Travel - Lodging                                                 12,356               55,796
           Travel - Meals & Entertainment                                    3,326               26,545
           Miscellaneous Admin Expenses                                      1,251                  679
           Meals & Entertainment - Employee Relations                        8,001                4,566
           Parking                                                9            113                  196
           Auto Expenses                                      7,302         12,539                6,983
           Boat Repairs                                          60              3                5,375
           Dues and Subscriptions                             8,459         12,055               14,040
           Bank Service Charges                               7,758          3,674                  458
           Svc - Late Fees - Penalties - Fines                               9,898                7,431
           Bad Debts                                            17           2,680                4,718
           Licenses                                                          3,026                  624
           Royalties on Sales                                 9,344        158,375              186,693
           Franchise Fees                                    11,432          2,996                    -
           Employee Training/Conferences                        300          7,369                5,516
           Accounting Services                                6,750         41,351               20,334
           Legal Fees                                        22,787            612               20,026
           Professional Fess / Services                     202,371         83,133               10,672
           Use Tax Expense                                                     165                1,561
           Cash (Over)/Short                                                    (1)                 215
          General and Administrative                        407,564        726,895              755,002
Case:20-16375-TBM Doc#:20 Filed:10/02/20                    Entered:10/02/20 16:07:30 Page3 of 3




    PS of Denver, Inc.                                         Detailed Income Statement
    DBA ProSource of Denver, Inc.                                            For the Year Ending Dec 31, 2019

                                                             YTD
                                                                                2019                  2018
                                                          8/31/2020
           Miscellaneous Expense                                 1,000          19,791                    -
           Claims in Process                                                    18,101                1,715
           Cost of Claims                                                       12,678               20,770
           Customer Appreciation                                   20              864                  420
           Mill Over/Under                                                         (10)               4,856
           HR and Recruiting                                       113             391                    -
           Interest Expense - Other                              3,885           4,692                  726
           Interest Expense - Bank Loans                        45,000         389,472              533,164
          Miscellaneous and Interest Expense                    50,018         445,979              561,651

    Total Expenses                                          1,452,032       3,318,669           3,983,556

    Gross Income                                            (182,730)        98,427             (228,613)
           Finance Charge Income                                     -            (260)                   -
           Discounts Earned                                        179           3,499                5,739
           Rebates                                              (6,653)         27,507               40,390
           Rebates - National Co-Op                                             76,388              263,686
           Miscellaneous Income                                                  6,185                6,440
          Miscellaneous Income                                  (6,474)        113,318              316,255

    Net Income Before Taxes                                  (189,204)       211,745                87,642

                                           Not Reconciled and Not Audited
